 534DECISIONSOF NATIONALLABOR RELATIONS BOARDMetro Transportation Services Company, Inc.; TexasWestern Transportation Company; and Jim Bea-vers, Individually,d/b/a Jim Beavers Companyand InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica,Local745, AFL-CIO. Cases 16-CA-5775 and 16-CA-5851June 17, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on October 1 and November25, 1974, by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 745, AFL-CIO, herein called the Union, andduly served on Metro Transportation ServicesCompany, Inc., hereinafter referred to asMetro;Texas Western Transportation Company, hereinafterreferred to as TexasWestern; and Jim Beavers,d/b/a Jim Beavers Company, herein referred to asBeavers, all collectively called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 16,issued an order consolidating the cases and consoli-dated complaint and notice of hearing on December31, 1974. The consolidated complaint alleges thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent, asingle integrated enterprise, constituting a singleemployer, interrogated and questioned its employeesconcerning union activities, told an employee thatanother employee, Ricky Jones, had been dischargedbecause he tried to start a union, and discharged saidRicky Jones and failed and refused to reinstate himbecause of his union or concerted activities. Thecomplaint further alleges that Respondent refusedand continues to refuse to bargain with the Unionwhich is the exclusive bargaining representative ofRespondent's employees in the appropriate unit inthat Respondent unilaterally closed, without notifi-cation to or consultation with the Union, its Metrooperationwhile continuing to operate as TexasWestern, thereby terminating its Metro employees,and unilaterally refused to abide by the dues-check-off provisions of the collective-bargaining agreement218 NLRB No. 76with the Union. Respondent did not file an answer tothe complaint.On February 10, 1975, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment based upon Respondent's failureto file an answer. Subsequently, on February 21,1975, the Board issued an order transferring theproceeding to the Board and a notice to show causewhy the General Counsel's motion for summaryjudgment should not be granted. Respondent failedto file a response to notice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as emended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint duly served on the Respondentspecifically states that unless an answer to thecomplaint is filed by the Respondent within 10 daysof service thereof "all the allegations of the Consoli-dated Complaint shall be deemed to be admitted byit to be true and may be so found by the Board." Asindicated above, no response to the notice to showcausehas been filed by the Respondent. Theuncontroverted allegations of the motion for summa-ry judgment allege not only that the Respondent hadbeen duly served with the consolidated complaint byregistered mail, but also that as of February 3, 1975,the date of the motion herein, no answer had beenfiled.No good cause to the contrary having been shown,in accordance with the rule set forth above, theallegations of the consolidated complaint are deemedto be admitted and are found to be true. We shall, METRO TRANSPORTATION SERVICES CO.535accordingly, grant the motion for summary judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTMetroTransportation Services Company, Inc.;TexasWestern TransportationCompany;and JimBeavers,individually doing business as Jim BeaversCompany,either as sole proprietor or as owner ofMetro Transportation ServicesCompany,Inc., andTexas Western Company,at all times material hereinhave been a single integrated enterprise,constitutinga single employer with common ownership, officers,and operators engaged in the business of local pickupand delivery of various articles of commerce withprincipal offices and place of business in Dallas,Texas.In the course of its operations,Respondentannually receives$50,000 from services performedforemployers in commerce,exclusiveof thoseemployers in commerceby virtue ofindirect inflowor outflow.We fmd,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local745,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The Independent 8(a)(1) ViolationsRespondent, on or about June 13 and 14, 1974,interrogated its employees about union sympathiesand activities and told an employee that Ricky Jones,another employee, had been discharged because ofhis union activities in trying to start a union.Accordingly,we fmd that Respondent by theaforesaid conduct has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act and bysuch conduct did engage in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act.B.The 8(a)(3) ViolationsOn or about June 14, 1974, Respondent discrimina-torilydischarged its employee, Ricky Jones, andthereafter failed and refused and continues to failand refuse to reinstate him to his former position, orto a substantially equivalent position, because heengaged in union or concerted activities.Accordingly,we fmd that Respondent by theaforesaid conduct has discriminated in regard to theterms and conditions of employment of Ricky Jonesand by such conduct has engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.C.The 8(a)(5)Violations1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All drivers, helpers, warehousemen, forklift oper-ators and checkers employed at Respondent'sDallas,Texas operation, excluding all otheremployees, guards, watchmen, and supervisors asdefined in the Act.2.The Union's representative statusAt all times since September 1, 1974, the Union hasbeen the representative for the purpose of collectivebargaining of the employees of Respondent in theunit described above with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.3.Respondent's refusal to bargainCommencing on or about November 1, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit by, without notification toand consultation with the Union, closing its Metrooperation, terminating itsMetro employees, andrefusing to abide by the dues-checkoff provisions ofthe collective-bargaining agreement with the Union.Respondent's Texas Western operation was contin-ued.The complaint does not allege that the closing wasdiscriminatory and we therefore treat the closing ofMetro as a partially economic closing. However,Respondent closed itsMetro operation therebyterminating its Metro employees without bargaining 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the decision or its effects upon the unitemployees.'We also fmd that Respondent is a singleintegrated enterprise and shut down only a part of itsDallas local pickup and delivery business andcontinued the same business as was performed atMetro in its Texas Western operation.Accordingly,we fmd that Respondent was re-quired to bargain in good faith concerning thedecision to close Metro and about the effects on theunit employees of that decision. We further fmd thatRespondent's refusal to abide by the dues-checkoffprovision of the collective-bargaining agreement is arefusal to bargain about a subject which could not bechanged unilaterally.By the aforesaid conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribed in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce, among the several States andtend to lead to labor disputes burdening andobstructingcommerceand the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1), (3),and (5) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.We have found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and weshall order it to cease and desist therefrom.We have found that Respondent discriminatorilydischarged Ricky Jones and failed and refused toreinstatehim. Accordingly, we shall order that RickyJones be offered reinstatement to his former positionor, if it no longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges, and that Respondent make himwhole foranyloss of earnings he suffered because ofthe discrimination against him. Backpay shall bebased upon the earnings he normally would havereceived from the date of his discharge or termina-tion to the date of reinstatement or offer of1 InRoyal Typewriter Company, A Division of Luton Business Systems,Inc.,A Subsidiary of Litton Industries, Inc.,209 NLRB1006 (1974), wereaffirmed our holdinginOzark Incorporated and/or HutcoEquipmentCompany and/or Mobilefreeze Company, Inc.,161 NLRB 561 (1966),that anreinstatement, less any net interim earnings, andshall be computed on the basis set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).With respect to Respondent's violations of Section8(a)(5) of the Act, we have found that it unilaterally,without notification to or consultation with theUnion, closed its Metro local' pickup and deliveryoperation and terminated itsMetro employeeswithout bargaining with the Union about its decisionto close or the effects thereof on the unit employeesand refused to abide by the dues-checkoff provisionof the collective-bargaining agreement with theUnion.We have also found' that Respondentcontinued to operate its local pickup and deliverybusiness in Dallas, Texas, despite its closing of theMetro operation. The record does not show whetherthe Metro closing constituted a` giving up of a portionof Respondent's business or a consolidation of theMetro business with other of Respondent's opera-tions; however, a resolution of this question wouldnot, in any event, affect the remedy we deemappropriate here.We are confronted with the closing of Metro andthe consequent loss of employment by its employeesarising from Respondent's failure to bargain overthatdecision and its effects, at a time when ameasure of balanced bargaining power existed.Meaningful bargaining can only be assured if someeconomic strength is restored to the Union and abargaining order alone cannot serve as an adequateremedy for the unfair labor practices Respondent hascommitted. Therefore, we deem it necessary, in orderto effectuate the purposes of the Act, to order thefollowing remedy to adapt to the situation that callsfor redress with a view toward restoring the situationas nearly as possible to that which would haveobtained but for Respondent's conduct:1.We shall order Respondent to bargain, uponrequest,with the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit with respect to the decision to close Metro andthepossible resumption thereof. If Respondentagrees to resume its Metro operation, it shall offer allthose in the appropriate unit reinstatement to theirformer jpbs or, if those no longer exist, to substantial-lyequivalentpositions,and shall embody anyunderstanding in a signed agreement.22.IfRespondent fails to agree to resume theMetro operation, Respondent shall be required tobargain, upon request, with the Union with respect tothe effects on the unit employees of the decision toemployeroper4tmgtwo ormore plants was obligated to bargain,interalia,with respect to the decision to close one of those plants.2 SeeRoyalTypewriter Company, supra;and cases cited in fn. 15. METRO TRANSPORTATION SERVICES CO.537closeMetro, and shall establish a preferential hiringlist of all employees in the appropriate unit followinganondiscriminatory system, such as seniority.Respondent shall offer the terminated Metro em-ployees reinstatement to positions at any of itsDallas, Texas, operations which become available,by the discharge, if necessary, of any personsemployed since November 1, 1974, the date theMetro operation was closed. Respondent and theUnion shall reduce to writing any agreement reachedas a resultof such bargaining.33.Further, we shall order Respondent to makewhole the employees in the appropriate unit by thepayment of backpay from the date of their termina-tion to the date it commences 4 to bargain in goodfaithwith the Union or until the employees areoffered reinstatement, whichever occurs first,less netearningsduring such period and computed on thebasis setforth in F.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). We have also found thatRespondent did not abide by the dues-checkoffprovisions of the collective-bargaining agreementwith the Union and we shall order it to abide by thedues-checkoff provision of the collective-bargainingagreement.We have found that the unfair labor practicescommitted by the Respondent go to the very heart oftheAct and we shall order it to cease and desisttherefrom in any othermanner.In addition to ourusualposting requirements, we shall order Respon-dent to mailcopies of the notice to the terminatedemployees of Metro.The Board, upon the basis of the foregoing factsand the entire record,makesthe following:CONCLUSIONS OF LAW1.Metro Transportation Services Company,, Inc.;TexasWestern Transportation Company; and JimBeavers, Individually, d/b/a Jim Beavers Company,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local 745, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act..t.By interrogating an employee concerningunion sympathies and activities, and by telling anemployee that another employee was dischargedbecause of his union activities, Respondent hasinterfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 ofthe Act, and thereby did engage in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminatorily discharging and failing andrefusing to reinstate or offer to reinstate its employeeRicky Jones, Respondent has discriminated againsthim in regard to the terms and conditions of hisemployment and by such conduct has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.5.All drivers, helpers, warehousemen, forkliftoperators and checkers employed at Respondent'sDallas, Texas, operation, excluding all other employ-ees, guards, watchmen, and supervisors as defined inthe Act constitute a unit appropriate for the purposesof collective bargaining within the meaning ofSection 9(b) of the Act.6.Since September 1, 1974, the above-namedlabor organization has been and now is the repre-sentative of all employees in the aforesaid appropri-ate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.7.By unilaterally closing its Metro operation andterminating its Metro employees without bargainingwith the Union about the decision or effects thereof,Respondent has refused to bargain and has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.8.By unilaterally refusing to abide by the termsof the dues-cheokoff` provisions of the collective-bargaining agreement, Respondent has refused tobargain and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.9.By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.10.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MetroTransportationServicesCompany, Inc.;TexasWestern Transportation Company; and JimBeavers, Individually, d/b/a Jim Beavers Company,Dallas,Texas, its officers, agents, successors, andassigns, shall:Royal Typewriter Company, supra.94Member Fanning would continue the backpay obligation until suchtime as Respondent has complied with its obligation to bargain. 538DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogating or questioning its employeesconcerning sympathies for or activities on behalf ofInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 745,AFL-CIO, or any other labor organization.(b)Telling its employees that an employee hasbeen discharged because of his union activities.(c)Discouragingmembership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 745, AFL-CIO,or any other labor organization, by discriminatorilydischarging or terminating employees, or by other-wise discriminating in regard to the hire or tenure ofemployees or any term or condition of their employ-ment.(d)Refusing to bargain collectively concerningrates of pay, wages, hours, the decision and effects ofdiscontinuance of any of its operations, dues-check-off provisions, and any other terms and conditions ofemploymentwith InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local 745, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All drivers, helpers, warehousemen, forklift oper-ators and checkers employed at Respondent'sDallas,Texas operation, excluding all otheremployees, guards, watchmen, and supervisors asdefined in the Act.(e)Failing and refusing to abide by the dues-checkoff provisions of the collective-bargainingagreement with the Union.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabororganizationas the exclusive bargainingrepresentativeof all employees in the aforesaidappropriate unit with respect to its decision to closeMetro and possible resumption thereof and, if anunderstanding is reached, embody such understand-ing in a signed agreement and offer reinstatement tothe terminated employees of Metro. If Respondentfails to resume its Metro operation, in accord withthe section of this Decision entitled "The Remedy,"it shall bargain with the Union concerning the effectsof the decision to close, establish a preferential hiringlist of all employees in the appropriate unit following5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aa nondiscriminatory system, bargain about its modeof operation, and offer to the terminated Metroemployees in the appropriate unit reinstatement topositions for which they are qualified at any of itsDallas, Texas, operations, discharging, if necessary,persons employed since November 1, 1974. Anyunderstanding reached shall be embodied in a signedagreement.(b)Abide by the dues-checkoff provision of thecollective-bargainingagreementwith the Union atany of its operations where the agreement is in effect.(c)Make whole employees of Metro in theappropriate unit by the payment of backpay from thedate of their termination on November 1, 1974, tothe date Respondent bargains in good faith with theUnion or until such employees are offered reinstate-ment by Respondent, whichever occurs first.(d)Offer to reinstate Ricky Jones to his formerposition or, if it no longer exists, to a substantiallyequivalent position without prejudice to his seniorityor other rights and privileges and make him wholefor any loss of earnings he suffered because of thediscrimination against him in the manner set forth inthe portion of this Decision entitled "The Remedy."(e) Post at its Dallas, Texas, facilities copies of theattached noticemarked "Appendix," 5 and mailcopies thereof to all employees of Metro employed atthe time of Metro's closing. Copies of said notice, onforms provided by the Regional Director for Region16, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places-where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondentto insurethat said notices arenot altered, defaced, or covered by any othermaterial.(f)Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due underthe termsof this Order.(g)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondenthas takento complyherewith.IT isFURTHERORDEREDthatthe Board herebyreservesto itself the right to modify the backpay andreinstatementprovisions of this Decision and Order,ifmade necessary by a change of conditions in thefuture, and to make such supplements thereto as mayJudgmentof the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board" METRO TRANSPORTATION SERVICES CO.hereafter become necessary in order to define orclarify their application to a specific set of circum-stancesnot now apparent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate or question ouremployees concerning sympathies for or activitieson behalf of, the International Brotherhood of'Teamsters, Chauffeurs,Warehousemen and Help-ersof America, Local 745, AFL-CIO, oranyother labor organization.WE WILL NOT tell our employees that anemployee has been discharged because of hisunion activities.WE WILL NOT discourage membership in theabove-named Union, or any other labor organiza-tion, by discriminatorily discharging or terminat-ing employees, or by otherwise discriminating inregard tothe hire or tenure of employees or anyterm or condition of their, employment.WE WILL NOT refuse to bargain collectivelyconcerningratesof pay, wages, hours, thedecision and effects of discontinuance of any ofour operations, dues-checkoff provisions, and anyother terms and conditions of employment withthe above-named Union as the exclusive bargain-ing representative of 'our employees in thebargaining unit described below.WE WILL NOT fail and refuse to abide by thedues-checkoff provisions of the collective-bar-gaining agreement with the Union.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof the rights guaranteed them in Section7 of the Act.WE WILL, upon request, bargain with theabove-named labor organization as the exclusivebargainingrepresentative of all employees in thebargainingunit described below, with respect toour decision to close Metro and possible resump-tion thereof and, if an understanding is reached,embody such understanding in a signed agree-ment and offer reinstatement to the terminated539employees of Metro. If we fail toresume ourMetro, operation, in accord with the section of theBoard's Decision and Order entitled "The Reme-dy," we shall bargain with the Union concerningthe effects of the decision to close, establish apreferential hiring list of all employees in theappropriate unit following a nondiscriminatorysystem, bargain about its mode of operation, andoffer to the terminated Metro employees in theappropriate unit reinstatement to positions forwhich they are qualified at any of our Dallas,Texas,operations,discharging, if necessary,personsemployed since November 1, 1974. Anyunderstanding reached shall be embodied in asigned agreement.WE WILL abide by the dues-checkoff provisionsof the collective-bargaining agreement with theUnion at any of our operations. where theagreement is in effect.WE WILL make whole employees of Metro inthe appropriate unit by the. payment of backpayfrom the date of their termination on November1, 1974, to the date we bargain in good faith withtheUnion or until such employees are offeredreinstatement by us, whichever occurs first. Thebargaining unit is:All drivers, helpers, warehousemen, fork-liftoperators and checkers employed atRespondent's Dallas, Texas operation, ex-cluding all other employees, guards, watch-men, and supervisors as defined in the Act.WE WILL offer to reinstate Ricky Jones to hisformer, position or, if it no longer exists, to asubstantially equivalent position without preju-dice to his seniority or other rights and privilegesand make him whole for any loss of earnings hesuffered because of the discriminationagainsthim.METRO TRANSPORTATIONSERVICES COMPANY, INC;TEXAS WESTERNTRANSPORTATIONCOMPANY; AND JIMBEAVERS, INDIVIDUALLY,D/B/A JIM BEAVERSCOMPANY